Exhibit 10.1

 

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO CREDIT AGREEMENT, dated as of June 24, 2014 (this
"Amendment"), is among SPARTAN MOTORS, INC., SPARTAN MOTORS CHASSIS, INC.,
CRIMSON FIRE, INC., CRIMSON FIRE AERIALS, INC., CLASSIC FIRE, LLC and
UTILIMASTER CORPORATION (collectively, “Borrowers”), the LENDERS party hereto,
and WELLS FARGO BANK, N.A., as Administrative Agent (in such capacity, the
"Administrative Agent").

 

INTRODUCTION

 

The Borrowers, the Lenders and the Administrative Agent have entered into an
Amended and Restated Credit Agreement dated as of December 16, 2011 (as amended
or modified from time to time, the "Credit Agreement"). The Borrowers desire to
amend the Credit Agreement as set forth herein, and the Lenders are willing to
do so in accordance with the terms hereof.

 

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
herein contained, the parties agree as follows:

 

ARTICLE 1. AMENDMENTS TO CREDIT AGREEMENT

 

Upon the satisfaction of the conditions specified in Article 3 hereof, the
Credit Agreement is amended as of the date hereof as follows:

 

1.1     Section 2.06(c) of the Credit Agreement is restated as follows:

 

(c)     Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (provided that Letters of Credit having a
one-year tenor may provide for the renewal thereof for additional one-year
periods, but not extending beyond the date referred to in clause (ii) below) and
(ii) the date that is five Business Days prior to the Maturity Date (the “L/C
Maturity Date”), except that Borrowers may request Letters of Credit with an
aggregate L/C Exposure not to exceed $1,000,000 with a term in excess of one
year and/or with an expiration date beyond the L/C Maturity Date, but not beyond
July 31, 2019, provided, however, that with respect to any such Letter of Credit
with an expiration subsequent to the L/C Maturity Date, the Administrative Agent
or the Required Lenders or Lenders with LC Exposure representing greater than
50% of the total LC Exposure may from time to time demand delivery of Cash
Collateral on any Business Day commencing on the L/C Maturity Date, and on the
Business Day that the applicable Borrower receives notice from the
Administrative Agent or the Required Lenders or Lenders with LC Exposure
representing greater than 50% of the total LC Exposure demanding the deposit of
Cash Collateral pursuant to this paragraph, the applicable Borrower shall fully
Cash Collateralize the LC Exposure as of such date plus any accrued and unpaid
interest thereon. Such Cash Collateral shall be held by the Administrative Agent
as collateral for the payment and performance of the obligations of the
applicable Borrower under this Agreement. The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account. Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Agent and at the applicable Borrower’s risk and expense, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Subject to other applicable
provisions of this Agreement regarding the application of Cash Collateral in
relation to L/C Exposure following the occurrence of an Event of Default, moneys
in such account shall be applied by the Administrative Agent to reimburse the
applicable Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the applicable Borrower for the LC Exposure
at such time.

 

 
1

--------------------------------------------------------------------------------

 

  

ARTICLE 2. REPRESENTATIONS AND WARRANTIES

 

In order to induce the Lenders to enter into this Amendment, each Borrower
represents and warrants that:

 

2.1     The execution, delivery and performance by each Borrower of this
Amendment have been duly authorized by all necessary corporate or limited
liability company action, as applicable, and are not in material contravention
of any applicable law, or of the terms of the any Borrower's bylaws or other
charter documents, or of any material contractual obligation of any Borrower and
will not result in the imposition of any Lien on any of its property or of the
property of any of its Subsidiaries.

 

2.2     This Amendment is the legal, valid and binding obligation of the each
Borrower, enforceable against each Borrower in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors' rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

2.3     After giving effect to this Amendment, the representations and
warranties of the Loan Parties set forth in the Loan Documents are true and
correct in all material respects (except that any representation or warranty
which is already qualified as to materiality or by reference to Material Adverse
Effect shall be true and correct in all respects) on and as of the date hereof
(other than those representations and warranties that by their terms speak as of
a particular date, which representations and warranties shall be true and
correct as of such particular date).

 

2.4     After giving effect to this Amendment, no Unmatured Default or Event of
Default exists or has occurred and is continuing on the date hereof.

 

ARTICLE 3. CONDITIONS PRECEDENT.

 

This Amendment shall be effective as of the date hereof when each of the
following conditions is satisfied:

 

3.1     This Amendment shall be executed by each of the Borrower and the
Required Lenders.

 

3.2     The Consent and Agreement attached hereto shall be executed by the
Guarantor.

 

3.3     The Borrowers and Guarantor shall have satisfied such other conditions
as may be reasonably required by the Administrative Agent.

 

ARTICLE 4. MISCELLANEOUS

 

4.1     All references in any Loan Document to the Credit Agreement shall be
deemed references to the Credit Agreement as amended hereby and as further
amended or modified from time to time.

 

 
2

--------------------------------------------------------------------------------

 

 

4.2     Except as expressly amended hereby, each Borrower agrees that all Loan
Documents are ratified and confirmed and shall remain in full force and effect
and that it has no set off, counterclaim, defense or other claim or dispute with
respect to any Loan Document.

 

4.3     Capitalized terms used but not defined herein shall have the respective
meanings ascribed thereto in the Credit Agreement. This Amendment is a Loan
Document. This Amendment shall be governed by and construed in accordance with
the laws of the State of Michigan. This Amendment may be executed upon any
number of counterparts with the same effect as if the signatures thereto were
upon the same instrument, and signatures sent by facsimile or other electronic
imaging shall be enforceable as originals.

 

[Signature pages follow]

 

 
3

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first-above written.

 

 

SPARTAN MOTORS, INC.

 

 

 

 

 

By: /s/ Lori L. Wade                                      

 

Name:      Lori L. Wade                                 

 

Title:        Chief Financial Officer & Treasurer

 

 

 

 

 

SPARTAN MOTORS CHASSIS, INC.

          By: /s/ Lori L. Wade                                         Name:
     Lori L. Wade                                    Title:       
Treasurer                                                  CRIMSON FIRE, INC.  
        By: /s/ Lori L. Wade                                         Name:
     Lori L. Wade                                    Title:       
Treasurer                                                  CRIMSON FIRE AERIALS,
INC.           By: /s/ Lori L. Wade                                        
Name:      Lori L. Wade                                    Title:      
 Treasurer                                                  CLASSIC FIRE, LLC  
        By: /s/ Lori L. Wade                                         Name:
     Lori L. Wade                                    Title:      
 Treasurer                                                  UTILIMASTER
CORPORATION           By: /s/ Lori L. Wade                                      
  Name:      Lori L. Wade                                    Title:      
 Treasurer                                       

 

 
4

--------------------------------------------------------------------------------

 

 

  WELLS FARGO BANK, N.A.,   individually and as Administrative Agent   and an
Issuing Bank           By:       /s/Charles W. Lott                             
  Name:  Charles W. Lott                                     Title:    Senior
Vice President                        

 

 
5

--------------------------------------------------------------------------------

 

  

  JPMORGAN CHASE BANK, N.A.,   individually and as Swingline Lender   and an
Issuing Bank           By: /s/Michael Hall                                 
        Name:      Michael Hall                                    
Title:        Vice President                               

 

 
6

--------------------------------------------------------------------------------

 

  

CONSENT AND AGREEMENT

 

As of the date and year first above written, the undersigned hereby: (a) fully
consents to the terms and provisions of the above Amendment and the consummation
of the transactions contemplated thereby; (b) agrees that the Guaranty to which
it is a party and each other Loan Document to which it is a party are hereby
ratified and confirmed and shall remain in full force and effect, acknowledges
and agrees that it has no setoff, counterclaim, defense or other claim or
dispute with respect the Guaranty to which it is a party and each other Loan
Document to which it is a party; and (c) represents and warrants to the
Administrative Agent and the Lenders that the execution, delivery and
performance of this Consent and Agreement are within its corporate powers, have
been duly authorized by all necessary corporate action, and are not in
contravention of any applicable law or regulation or of any terms of its
organizational documents or of any material agreement or undertaking to which it
is a party or by which it is bound, except where such contravention would not
reasonably be expected to result in a Material Adverse Effect and this Consent
and Agreement is the legal, valid and binding obligations of it, enforceable
against it in accordance with the terms hereof and thereof, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors' rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
Terms used but not defined herein shall have the respective meanings ascribed
thereto in the Credit Agreement.

 

 

 

UTILIMASTER HOLDINGS, INC.

 

 

 

 

 

       

 

 

 

 

 

By:

     /s/ Lori L. Wade

 

 

 

 

 

 

Its:

     Treasurer 

 

 

 

 

7